Exhibit 10.2




NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
THE SUBJECT OF REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
UNDER THE SECURITIES LAWS OF ANY STATE AND THE SAME HAVE BEEN (OR WILL BE, WITH
RESPECT TO THE SECURITIES ISSUABLE UPON EXERCISE HEREOF) ISSUED IN RELIANCE UPON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. NEITHER
THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
(I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR (II) AN OPINION OF
COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT
VIOLATE THE ACT, THE RULES AND REGULATIONS THEREUNDER, OR APPLICABLE STATE
SECURITIES LAWS.







Warrant No._____

Number of Shares Purchasable Upon Exercise of Warrant: ________

Issue Date: ______________

 

Void after 5:00 p.m. Washington, D.C., Time on _________________







COMMON STOCK PURCHASE WARRANT AGREEMENT




APPLIED VISUAL SCIENCES, INC.




This is to certify that, subject to the provisions of this Common Stock Purchase
Warrant Agreement (the “Warrant Agreement”) and for value received,
_________________________ (the "Holder"), is entitled to purchase
__________________ (_______) shares of common stock, $.001 par value per share
(the "Common Stock;" that warrant, the “Warrant”), subject to adjustment as set
forth herein, of Applied Visual Sciences, Inc., a Delaware corporation (the
"Company"), at any time during the period beginning ___________________ (the
“Issue Date”), and ending _________ (___) months after the Issue Date (the
"Expiration Date"), but not later than 5:00 p.m. Eastern Standard Time on the
Expiration Date, at an exercise price of ___________________ ($_____) per share,
subject to adjustment as set forth herein  (the "Exercise Price").  This Warrant
is being issued pursuant to the terms of a Securities Purchase Agreement, dated
________________ (the “Securities Purchase Agreement”), by and between the
Company and the Holder.




1.

Exercise of Warrant.  Subject to the provisions of Sections 5 and 8 below, this
Warrant may be exercised in whole or in part at any time or from time to time on
or after the Issue Date and until the Expiration Date; provided, however, that
if either of such days is a day on which banking institutions are authorized by
law to close (a "Bank Holiday"), then on the next succeeding day which shall not
be a Bank Holiday.  




(a)

Method of Exercise.  This Warrant may be exercised by presentation and surrender
of this Warrant Agreement to the Company at its principal office or at the
office of its transfer agent, if any (the "Transfer Agent").  The presentation
and surrender of this Warrant Agreement for exercise must be accompanied by: (i)
the form of subscription, which is attached hereto in Annex A (the "Form of
Subscription") duly executed with signature guaranteed; (ii) the form of
certification, which is attached hereto in Annex C (the "Form of Certification")
duly executed, and (iii) payment of the aggregate Exercise Price for the number
of shares specified in such form.  If this Warrant should be exercised in part
only, upon presentation and surrender of this Warrant Agreement to the Company
or the Transfer Agent for cancellation, the Company shall execute and deliver a
new warrant agreement evidencing the rights of the Holder to purchase the
balance of the shares purchasable hereunder.  Upon receipt of this Warrant
Agreement by the Company at its office or by the Transfer Agent at its office,
in proper form for exercise, the Holder shall be deemed to be the holder of
record of the Common Stock issuable upon such exercise; provided, however, that
if at the date of surrender of this Warrant Agreement and payment of the
aggregate Exercise Price, the transfer books for the Common Stock shall be
closed, the certificates representing the Common Stock or other securities
subject to issuance upon such exercise shall be issuable as of the date on which
the Company's transfer books shall next be opened.  Until such date, the Company
shall





1










be under no duty to deliver any certificate representing such Common Stock or
other securities and the Holder shall not be deemed to have become a holder of
record or owner of such Common Stock or such other securities.




(b)

Forms of Payment Authorized:  Upon exercise of this Warrant, the Holder may, at
its discretion, pay the Exercise Price (i) with cash or by certified or banker’s
check, (ii) by “cashless exercise,” in other words by surrendering that number
of shares of Common Stock issuable upon exercise of this Warrant determined by
multiplying the number of shares of Common Stock to which the Holder would
otherwise be entitled in connection with that exercise by a fraction, the
numerator of which is the Market Price as of the date of surrender of this
Warrant minus the Exercise Price and the denominator of which is the Market
Price as of such date of surrender, or (iii) any combination of (i) and (ii)
above.  For purposes of this Section 1(b), “Market Price,” as of any date, means
(1) the average of the last reported sale price (or, in the absence thereof, the
average of the closing bid and asked prices) per share for shares of Common
Stock on the OTC Bulletin Board for the five (5) trading days immediately
preceding that date as reported by Bloomberg, or (2) if the OTC Bulletin Board
is not the principal trading market for shares of Common Stock, the average of
the last reported sale price (or, in the absence thereof, the average of the
closing bid and asked prices) per share on the principal trading market for the
Common Stock during the same period as reported by Bloomberg, or (3) if market
value cannot be calculated as of that date on either of the foregoing bases, the
fair market value as reasonably determined in good faith by the board of
directors of the Company.




2.

Reservation of Shares.  There shall at all times be reserved for issuance upon
exercise of this Warrant such number of shares of Common Stock as shall be
subject hereto.




3.

Fractional Shares.  Notwithstanding any other provision hereof, the Company
shall not be required to issue fractional shares of Common Stock upon the
exercise of this Warrant.  If any fraction of a share would, except for the
provisions hereof, be issuable upon the exercise of this Warrant, then: (a) if
the fraction of a share otherwise issuable is equal to or less than one-half,
the Company shall round down and issue only the largest whole number of shares
of Common Stock to which the Holder is otherwise entitled, or (b) if the
fraction of a share otherwise issuable is greater than one-half, the Company
shall round up and issue one additional share of Common Stock in addition to the
largest whole number of shares of Common Stock to which the Holder is otherwise
entitled.




4.

Exchange, Transfer or Assignment of Warrant.  Subject to the provisions of this
Section 4 and of Section 8 below, this Warrant Agreement is exchangeable,
without expense, at the option of the Holder, upon presentation and surrender
hereof to the Company or the Transfer Agent, for other warrant agreements
representing warrants of different denominations entitling the holder thereof to
purchase in the aggregate the same number of shares of Common Stock purchasable
hereunder.  Subject to the provisions of this Section 4 and of Section 8 below,
upon surrender of this Warrant Agreement to the Company or the Transfer Agent
accompanied by:  (a) the form of assignment which is attached hereto as Annex B
(the "Form of Assignment") duly executed; and (b) funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
warrant agreement in the name of the assignee named in the Form of Assignment
and this Warrant Agreement shall promptly be canceled.  The Warrant may be
divided or combined with other warrants which carry the same rights upon
presentation of this Warrant Agreement at the office of the Company or the
Transfer Agent, accompanied by a written notice signed by the Holder hereof
specifying the names and denominations in which new warrant agreements are to be
issued.




The term "Warrant" as defined above shall hereafter include any warrant into
which this Warrant may be divided, exchanged or combined, and any Warrant as the
same may be hereafter modified or amended from time to time.




5.

Theft, Destruction, Loss or Mutilation of Warrant Agreement.  Subject to the
provisions of Section 4, in the event of the theft, destruction, loss or
mutilation of this Warrant Agreement, upon receipt by the Company of evidence
satisfactory to it of such theft, destruction, loss or mutilation and, in the
case of loss, theft or destruction, of such indemnification as the Company may
in its discretion impose, and in the case of mutilation, upon





2










surrender and cancellation of this Warrant Agreement, the Company shall execute
and deliver a new warrant agreement of like tenor and date.




6.

Rights of the Holder.  Prior to the exercise of the Warrant, the Holder shall
not be entitled by virtue hereof to any rights of a stockholder in the Company,
either at law or equity.  The rights of the Holder are limited to those
expressed in this Warrant Agreement and are enforceable against the Company only
to the extent set forth herein.




7.

Anti-Dilution Adjustment Provisions.  The Exercise Price and the number and kind
of securities purchasable upon the exercise of this Warrant shall be subject to
adjustment from time to time as hereinafter provided:




(a)

In case the Company shall issue shares of Common Stock as a dividend upon shares
of Common Stock or in payment of a dividend thereon, or shall subdivide the
number of outstanding shares of its Common Stock into a greater number of shares
or shall contract the number of outstanding shares of its Common Stock into a
lesser number of shares, the Exercise Price then in effect shall be adjusted,
effective at the close of business on the record date for the determination of
stockholders entitled to receive the same, to the price (computed to the nearest
cent) determined by dividing (i) the product obtained by multiplying the
Exercise Price in effect immediately prior to the close of business on such
record date by the number of shares of Common Stock outstanding prior to such
dividend, subdivision or contraction, by (ii) the number of shares of Common
Stock outstanding immediately after such dividend, subdivision, or contraction.




(b)

If any capital reorganization or reclassification of the capital stock of the
Company, or consolidation or merger of the Company with or into another
corporation, or the sale of all or substantially all of its assets to another
corporation shall be effected, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, lawful and adequate provision
shall be made whereby the Holder shall thereafter have the right to purchase and
receive upon the basis and upon the terms and conditions specified in this
Warrant Agreement and in lieu of the shares of Common Stock immediately
theretofore purchasable and receivable upon the exercise of the rights
represented by this Warrant Agreement, such shares of stock, securities or
assets as may be issued or payable with respect to or in exchange for a number
of outstanding shares of such Common Stock immediately theretofore purchasable
and receivable upon the exercise of the rights represented by this Warrant
Agreement had such reorganization, reclassification, consolidation, merger or
sale not taken place, and in any such case appropriate provision shall be made
with respect to the rights and interests of the Holder to the end that the
provisions of this Warrant Agreement (including, without limitation, provisions
for adjustment of the Exercise Price and of the number of shares of Common Stock
or other securities issuable upon the exercise of this Warrant) shall thereafter
be applicable as nearly as may be practicable in relation to any shares of
stock, securities, or assets thereafter deliverable upon exercise of this
Warrant.  The Company shall not effect any such consolidation, merger or sale
unless prior to or simultaneously with the consummation thereof, the successor
corporation (if other than the Company) resulting from such consolidation or
merger or the corporation purchasing such assets shall assume, by written
instrument, the obligation to deliver to the Holder such shares of stock,
securities or assets as, in accordance with the foregoing provisions, the Holder
may be entitled to purchase; and such successor corporation agrees to be bound
by the provisions of Section 8 hereof with respect to any securities issued
pursuant to such consolidation, merger or purchase of assets.




(c)

Upon each adjustment of the Exercise Price pursuant hereto, the number of shares
of Common Stock specified in this Warrant shall thereupon evidence the right to
purchase that number of shares of Common Stock (calculated to the nearest
hundredth of a share of Common Stock) obtained by multiplying the Exercise Price
in effect immediately prior to such adjustment by the number of shares of Common
Stock purchasable immediately prior to such adjustment upon exercise of this
Warrant and dividing the product so obtained by the Exercise Price in effect
after such adjustment.








3










(d)

[Irrespective of any adjustments to the number or kind of securities issuable
upon exercise of this Warrant or in the Exercise Price, any warrants thereafter
issued may continue to express the same number of shares of Common Stock and
Exercise Price as are stated in the warrants previously issued.]




(e)

The Company may, at its sole option, retain the independent public accounting
firm regularly retained by the Company, or another firm of independent public
accountants of recognized standing selected by the Company's board of directors
(the "Board of Directors"), to make any computation required under this section
and a certificate signed by such firm shall be conclusive evidence of any
computation made under this section.




(f)

Whenever there is an adjustment in the Exercise Price and/or in the number or
kind of securities issuable upon exercise of this Warrant, as provided herein,
the Company shall: (i) promptly file in the custody of its Secretary or
Assistant Secretary a certificate signed by the Chairman of the Board of
Directors or the President of the Company and by the Treasurer or an Assistant
Treasurer or the Secretary or an Assistant Secretary of the Company, showing in
detail the facts requiring such adjustment and the number and kind of securities
issuable upon exercise of this Warrant after such adjustment; and (ii) cause a
notice to be sent to the Holder stating that such adjustment has been effected
and stating the Exercise Price then in effect and the number and kind of
securities issuable upon exercise of this Warrant.




(g)

The Exercise Price and the number of shares issuable upon exercise of this
Warrant shall only be adjusted in the manner and upon the conditions heretofore
specifically referred to in Subsections 7(a) through 7(f) above.




8.

Transfer to Comply with the Securities Act and Other Applicable Securities Laws.
Neither this Warrant nor the shares of Common Stock (or other securities)
issuable upon exercise hereof have been registered under the Securities Act or
under state securities laws.  Except as provided in Section 4 above: (a) this
Warrant may not be transferred, assigned, pledged, sold, or otherwise disposed
of; and (b) the shares of Common Stock (or other securities) issuable upon
exercise of this Warrant may not be transferred, assigned, pledged, sold or
otherwise disposed of in the absence of registration under or exemption from the
applicable provisions of the Securities Act unless the Holder provides the
Company with an opinion of counsel in form and substance reasonably satisfactory
to the Company (together with such other representations and warranties as the
Company may reasonably request) that the shares of Common Stock issued or
issuable, as applicable, upon exercise of this Warrant may be legally
transferred without violating the Securities Act, and any other applicable
securities law and then only against receipt of an agreement of the transferee
(in form and substance reasonably satisfactory to the Company) to comply with
the provisions of this section with respect to any resale or other disposition
of such securities. Unless subsequently registered under the Securities Act and
under applicable state securities laws, any shares issuable upon exercise of
this Warrant shall bear a restrictive legend reflecting the foregoing
restrictions on sale or transfer and, prior to the exercise of the Warrants and
as a condition thereto, the Holder shall execute and deliver to the Company
certain representations substantially in the form of the Form of Certification
attached hereto as Annex C.




9.

Notices.  Any notices, consents, waivers, or other communications required or
permitted to be given hereunder must be in writing and will be deemed to have
been delivered personally: (a) upon receipt, when delivered personally; (b) upon
receipt, when sent by facsimile, provided a copy is mailed by U.S. certified
mail, return receipt requested; (c) three (3) days after being sent by U.S.
certified mail, return receipt requested; or (d) one (1) day after deposit with
a nationally recognized overnight delivery service, in each such case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be: if to the Holder, at the address and facsimile
number of the Holder as shown on the registry books maintained by the Company or
its Transfer Agent; and if to the Company, to Applied Visual Sciences, Inc., 250
Exchange Place, Suite H, Herndon, Virginia 20170, attention: CEO, facsimile
number (703) 464-8530.








4










10.

Amendments; Waivers. No provision of this Warrant Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Holder hereof or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought.




11.

Agreement of Warrant Holders.  The Holder, by its acceptance thereof,
acknowledges that:




(a)

The Company and any Transfer Agent may deem and treat the person in whose name
this Warrant Agreement is registered as the Holder and as the absolute, true and
lawful owner of the Warrant for all purposes, and neither the Company nor the
Transfer Agent shall be affected by any notice or knowledge to the contrary[,
except as otherwise expressly provided in Section 5 hereof];




(b)

Subject to Section 10, the Warrant shall be subject in all respects to the terms
and conditions set forth in any amended warrant agreement upon the execution of
any such amendment by the Company and the Holder; and




(c)

Holder shall execute all such further instruments and documents and take such
further action as the Company may reasonably require in order to effectuate the
terms and purposes of this Warrant Agreement.




12.

Severability.  The provisions of this Warrant Agreement shall be considered
severable in the event that any of such provisions are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable.  Such
invalid, void or otherwise unenforceable provisions shall be automatically
replaced by other provisions which are valid and enforceable and which are as
similar as possible in term and intent to those provisions deemed to be invalid,
void or otherwise unenforceable.  Notwithstanding the foregoing, the remaining
provisions hereof shall remain enforceable to the fullest extent permitted by
law.




13.

Governing Law.  The validity and construction of this Warrant Agreement and all
matters pertaining hereto are to be determined in accordance with the laws of
the Commonwealth of Virginia without reference to the conflict of law principles
of that state.




14.

Entire Agreement.  This Warrant Agreement is intended to and does contain and
embody the entire understanding and agreement of the Company and the Holder with
respect to the subject matter hereof and there exists no oral agreement or
understanding, express or implied, whereby the absolute, final and unconditional
character and nature of this Warrant Agreement shall be in any way invalidated,
unempowered or affected.




15.

Headings.  The headings in this Warrant Agreement are for convenience of
reference only and are not part of this Warrant Agreement.







[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]





5










IN WITNESS WHEREOF, the Company has caused this Warrant Agreement (Warrant No.
_________) to be signed in its name and on its behalf and its corporate seal to
be affixed hereon by its duly authorized officers as of the date of issuance
first above written.










APPLIED VISUAL SCIENCES, INC.

By: _____________________________________

 

Name:

______________________________

 

Title:

______________________________







[SEAL]







Attest:







By: ______________________________________

Officer




28201260.133







 





























6










Annex A to Common Stock Purchase Warrant Agreement

FORM OF SUBSCRIPTION

(Complete and sign only upon exercise of the Common Stock Purchase Warrant

in whole or in part.)




To:

Applied Visual Sciences, Inc.




The undersigned, the holder of the attached Common Stock Purchase Warrant
Agreement (Warrant No. _________) to which this Form of Subscription applies,
hereby irrevocably elects to exercise the purchase rights represented by such
warrant for and to purchase thereunder __________               shares of common
stock, $.001 par value per share (the "Common Stock"), from Applied Visual
Sciences, Inc. (or such other securities issuable pursuant to the terms of the
Warrant Agreement) and herewith (i) makes payment of
$____________________________ therefor in cash, by certified or official bank
check, or wire transfer, and (ii) tenders ___________________________ warrant
shares represented by this Warrant Agreement for cancellation.  The undersigned
hereby requests that the certificate(s) representing such securities be issued
in the name(s) and delivered to the address(es) as follows:




Name:

    

Address:

Social Security Number:

Deliver to:

Address:







If the foregoing subscription evidences an exercise of the Common Stock Purchase
Warrant to purchase fewer than all of the shares of Common Stock (or other
securities issuable pursuant to the terms of the Common Stock Purchase Warrant
Agreement) to which the undersigned is entitled under such warrant, please issue
a new warrant, of like tenor, relating to the remaining portion of the
securities issuable upon exercise of such warrant (or other securities issuable
pursuant to the terms of such warrant) in the name(s), and deliver the same to
the address(es), as follows:




Name:         

Address:      




Dated:










(Name of Holder)

(Social Security or Taxpayer Identification

              Number of Holder, if applicable)




(Signature of Holder or Authorized Signatory)




Signature Guaranteed:














7







Annex B to Common Stock Purchase Warrant Agreement




FORM OF ASSIGNMENT




(To be executed upon transfer of Common Stock Purchase Warrant)




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
                                          ____________________________ the right
represented by the Common Stock Purchase Warrant Agreement (Warrant No.
_________) to which this Form of Assignment applies with respect to
___________________________ of the shares issuable upon exercise of the warrant
together with all right, title and interest therein, and does hereby irrevocably
constitute and appoint the corporate secretary of Applied Visual Sciences, Inc.,
attorney to transfer such Common Stock Purchase Warrant on the warrant register
of Applied Visual Sciences, Inc., the issuer of the Common Stock Purchase
Warrant, with full power of substitution.  Upon such transfer, the new warrant
agreement covering the warrants represented by the Common Stock Purchase Warrant
Agreement (Warrant No. _________) not being so sold, assigned or transferred,
shall be issued to and in the name of the undersigned in accordance with Section
4 of the Common Stock Purchase Warrant Agreement.







Dated: _________________________________







Signature: ______________________________




                                                                                    

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)










Signature Guaranteed: ______________________________





8







Annex C to Common Stock Purchase Warrant Agreement




FORM OF CERTIFICATION




(Complete and execute if the shares underlying the Warrants have not been
registered under the Securities Act.)




In connection with the exercise by the undersigned holder of a Common Stock
Warrant (Warrant No. _________) (the “Warrants”) to purchase __________________
shares of common stock, $.001 par value (the “Common Stock”), of Applied Visual
Sciences, Inc., a Delaware corporation (the “Company”), and in order to
establish the suitability of such investment, the undersigned hereby represents
and warrants to the Company as follows:




(a)

Investment Intent.

The undersigned is aware of and familiar with the business affairs and financial
condition of the Company and has acquired sufficient information about the
Company to reach a knowledgeable and informed decision to acquire the foregoing
shares of Common Stock of the Company. The undersigned is acquiring the shares
of Common Stock of the Company for its own account and not with a view to or for
sale in connection with any distribution of the foregoing shares of Common
Stock.




(b)

Experience.

The undersigned has such business or financial experience enabling the
undersigned to protect the undersigned’s own interests in connection with the
acquisition of the shares of Common Stock.




(c)

Accredited Investor.

The undersigned represents that the undersigned was and as of the date hereof
is, an "accredited investor" within the meaning set forth in Rule 501(a) of
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”), and can afford a total loss of the undersigned’s investment.




(d)

Risks.

The undersigned understood and understands that an investment in the Company is
highly speculative and subject to substantial risks, that any possible profits
therefrom are uncertain or may never arise, and that the undersigned bears the
economic risks of the investment in the Company for an indefinite period of
time.  The undersigned was, and as of the date hereof is, able to bear these
economic risks and to hold the shares of the Company’s Common Stock for an
indefinite period.




(e)

Information.

The undersigned confirms that the undersigned received all information and data
with respect to the Company which it has requested and has deemed relevant in
connection with its evaluation of the merits and risks of this investment in the
Company and does not desire any further information or data with respect to the
Company prior to the acquisition of the Common Stock.  The undersigned
acknowledges that the Company has made available to the undersigned the
opportunity to ask questions of, and receive answers from the Company, its
officers, directors and other persons acting on its behalf, including Mr.
Michael W. Trudnak, Chief Executive Officer of the Company, and Mr. William J.
Donovan, President of the Company, concerning the terms and conditions of the
undersigned’s purchase and to obtain any additional information, to the extent
the Company possesses such information or can acquire it without unreasonable
effort or expense, necessary to verify the accuracy of the information disclosed
to the undersigned.  All of the Company’s filings with the Securities and
Exchange Commission (“SEC”) are available through the SEC’s Edgar database
accessible through its website at http://www.sec.gov.




(f)

Securities Laws.

The undersigned confirms that the shares of the Company’s Common Stock have not
been registered under the Securities Act in reliance on certain exemptions from
registration under the Securities Act set forth in Section 4(2) thereof and Rule
506 of Regulation D promulgated thereunder, and that the shares have not been
registered under the “Blue Sky” laws of any state, including the Blue Sky laws
of the Commonwealth of Virginia.  The undersigned understands that the shares
will be “restricted





9







securities” within the meaning of Rule 144(a)(3) of the Securities Act and not
be offered and sold without registration under the Securities Act or an
exemption therefrom.  The undersigned is citizen or resident in the State of
_________________ [insert state of residence], _________________ [insert country
of residence].




(g)

Transfers.

The undersigned confirms that the undersigned understands that the shares of
Common Stock may have to be held indefinitely unless they are subsequently
registered under the Securities Act and qualified or registered under other
applicable securities laws, rules or regulations, or unless an exemption from
such qualification or registration requirements is available.




(h)

Further Limitations.

Without in any way limiting its representations set forth above, the undersigned
further agrees that the undersigned shall in no event make any disposition
(including, but not limited to, by means of hypothecation, granting of an
option, put, or other similar disposition transaction) of all or any portion of
the foregoing shares of the Company’s Common Stock unless and until: (A) there
is then in effect a registration statement under the Securities Act covering
such proposed disposition and such disposition is made in accordance with such
registration statement; or (B) (1) the undersigned shall have notified the
Company of the proposed disposition, (2) the undersigned shall have furnished
the Company with an opinion of counsel to the effect that such disposition will
not require registration of such shares of Common Stock under the Securities
Act, and (3) such opinion of counsel shall have been reasonably concurred in by
counsel for the Company (which concurrence shall not be unreasonably withheld by
such counsel) and the Company shall have advised the undersigned of such
concurrence.




(i)

Certificates.

The certificate(s) evidencing the shares of Common Stock shall bear a legend
evidencing the restricted nature of the shares in accordance with the above. The
Company may impose stop transfer restrictions with its transfer agent to prevent
the transfer or other disposition of the shares.




(j)

Subscription Agreement.

The undersigned reaffirms all representations and warranties contained in the
Subscription Agreement and Warrant by and between the Company and the
undersigned pursuant to which the units of securities (of which the Warrants
form a part) of the Company were purchased, which representations and warranties
shall survive the execution hereof.  




The undersigned understands that the Company relied upon and will rely on the
foregoing representations in connection with the issuance of the shares of
Common Stock under this Form of Certification (for Warrant No. CRW-xxx), and in
assuring the availability of an exemption from the registration requirements
under the Securities Act.







Signed:

_______________________________________




Name:

_______________________________________




TIN/Social Security Number:

___________________________




Address:

_______________________________________




_______________________________________




_______________________________________




Telephone No.:

_______________________________________








10





